Bboxles, O. J.
1. Where a mortgage has been taken upon personal property, the mortgagee, either before or after the foreclosure of the mortgage, can bring an action for damages for the destruction or impairment of the mortgaged property. Anderson v. Adams, 117 Ga. 919 (3) (43 S. E. 987); Benton v. McCord, 96 Ga. 393 (23 S. E. 392).
*96Decided April 10, 1928.
Rehearing denied May 15, 1928.
R. L. Maynard, for plaintiff in error. Bradley Hogg', contra.
2. “A collecting bank, knowing of the depressed financial condition of the debtor, is delinquent in its duty if it neglects to inform its customer of such vital condition and fails to take vigorous measures under the circumstances to secure payment, and if loss occurs by its negligence to exercise that degree of skill, care, and diligence which the nature of its undertaking calls for, with reference to the time, place, and circumstances surrounding the undertaking, it will incur liability to its principal for the loss sustained.” Pinkney v. Kanawha Valley Bank, 68 W. Va. 254 (69 S. E. 1012, 32 L. R. A. (N. S.) 987, Ann. Cas. 1912B, 1115).
3. Under the above-stated rulings and the facts of the instant case, the court did not err in overruling the demurrers to the petition, or in refusing to grant a- new trial for any reason assigned in the motion.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.